DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 10th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group II, claims 13 – 19 in the reply filed on November 7th, 2022 is acknowledged.
Claims 1 – 12 and 20 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7th, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first pre-polymerization chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second pre-polymerization chamber" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "The system" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "The system" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 16, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 6436532) in view of Kennedy (US 6683421).
Regarding claim 13, Moon teaches a pre-polymerization apparatus (Abstract) comprising a first pre-polymerization stage including a first light source configured to irradiate material at a first intensity level (Col. 5, lines 55 – 60) and a second pre-polymerization stage including a second light source configured to irradiate the material at a second intensity level (Col. 6, lines 7 – 12). However, Moon does not teach the apparatus comprising a conveyor for moving material through the apparatus or a system for automatically adjusting the light intensity levels.
Yet in a similar field of endeavor, Kennedy teaches an apparatus for initiating a photoreaction wherein the device has a power source for providing power to energize an array to emit light energy and a controller coupled to the power source to vary the power provided by the power source (Abstract). Kennedy further teaches a conveyor to transfer material throughout the apparatus (Col. 9, lines 60 – 65; Fig. 9), wherein the apparatus is configured to automatically monitor and adjust the light intensity of separate light arrays to maintain the intensity within the curing parameters (Col. 8, lines 10 – 22). Furthermore, Kennedy teaches an embodiment wherein the intensity of the separate light sources are dependent on each other (Col. 10, lines 51 – 67).
 It would have been obvious to one of ordinary skill in the art to modify the invention of Moon by including a conveyor and adjusting the light sources to automatically increase and decrease their intensity levels as needed, as taught by Kennedy. One would be motivated to make these modifications to optimize efficiency by automating transport and radiation processes.
Regarding claim 16, Moon in view of Kennedy teaches the invention disclosed in claim 13, as described above. Furthermore, Kennedy teaches an apparatus comprising a processor (controller, ref. #18) configured to control operations of the pre-polymerization chamber, wherein the processor is configured to automatically adjust the light intensity as desired (Col. 8, lines 10 – 22).
Regarding claim 18, Moon in view of Kennedy teaches the invention disclosed in claim 13, as described above. The combination of Moon and Kennedy disclose the limitations of the pre-polymerization apparatus. 
Regarding claim 19, Moon in view of Kennedy teaches the invention disclosed in claim 13, as described above. Furthermore, Kennedy teaches the apparatus further comprising a fan (Col. 3, line 60) and a plurality of ventilation holes to facilitate air circulation (Col. 9, lines 15 – 35), and temperature sensors attached to the pre-polymerization stations and configured to control the cooling system in response to temperature sensed (Col. 7, lines 9 – 15). Modifying the invention to comprise a plurality of fans or temperature sensors would be a duplication of parts limitation. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP § 2144.04(VI)(B)).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon and Kennedy as applied to claim 13 above, and further in view of Arai (US 2018/0056587).
Regarding claim 14, Moon in view of Kennedy teaches the invention disclosed in claim 13, as described above. However, these references do not teach the apparatus comprising a lid.
Yet in a similar field of endeavor, Arai teaches an apparatus and method for manufacturing a three dimensional product (Abstract). This invention further comprises a container (ref. 201) for holding a curable material and shields light in a wavelength region for solidifying the curable material (Para. 81). The container further comprises a lid that facilitates access to the first light source (Para. 84 – 85). It would have been obvious to one of ordinary skill in the art to modify the invention of Moon and Kennedy by forming the apparatus with a lid on a first and second pre-polymerization station, Aria discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 15, Moon in view of Kennedy and Arai teaches the invention disclosed in claim 14, as described above. Furthermore, Arai teaches the light source is contained within the lid (Para. 85), while Kennedy teaches the light source both include an array of LEDs (Col. 3, line 20).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moon and Kennedy as applied to claim 16 above, and further in view of Oestergaard (US 2015/0224680).
Regarding claim 17, Moon in view of Kennedy and Arai teaches the invention disclosed in claim 16, as described above. However, these references do not teach a processor for operating the speed of the conveyor.
Yet in a similar field of endeavor, Oestergaard teaches a computer-controlled UV curing apparatus for the production of a UV curable product (Abstract). The invention taught in Oestergaard comprises a processor is configured to automatically monitor and adjust the speed of a conveyor according to design parameters based on information gathered to ensure a homogenous curing (Para. 26). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Moon and Kennedy by including a processor to adjust the speed of the conveyor as needed, as taught by Oestergaard. One would be motivated to make these modifications to optimize efficiency by automating transport and radiation processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743